COLINS, Judge.
This is an appeal by the Southeastern Pennsylvania Transportation Authority (SEPTA) from the July 9, 1993 order of the Court of Common Pleas of Philadelphia County (Common Pleas) denying SEPTA’s post-trial motions and finding SEPTA responsible for first party benefits and uninsured motorist benefits related to injuries sustained by A. Edward Adeyward-I (Adey-ward). We affirm.
After an independent review of the record, we find that the issues herein raised by SEPTA are identical to those it raised before Common Pleas. Further review indicates that Common Pleas rendered a detañed and clear analysis of those issues within the context of applicable case law. Accordingly, we affirm the well-reasoned opinion of the Honorable B. Klein, writing for the Court of Common Pleas of Phüadelphia County, in A Edward Adeywardr-1 v. Pennsylvania Financial Responsibility Assigned Claims Plan and The Travelers and Southeastern Pennsylvania Transportation Authority (July Term, 1990, No. 6654, opinion filed November 24, 1993).

ORDER

AND NOW, this 25th day of August, 1994, the order of the Court of Common Pleas of PMladelphia County in the above-captioned matter is affirmed.